Citation Nr: 0313026	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung and/or 
respiratory disorder as the result of an undiagnosed illness, 
due to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney
	

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1969 to April 1971, and from September 1990 to May 1991.  He 
served in the Southwest Asia Theater of operations from 
November 6, 1990 to April 16, 1991.

This appeal originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a July 
1995 rating decision of the Montgomery, Alabama Regional 
Office (RO) that denied service connection for a lung 
disorder.  This issue was remanded by a decision of the Board 
dated in March 1997.  The claim was subsequently amended to 
include service connection for lung disability as the result 
of an undiagnosed illness, which was denied by a RO rating 
actions dated in April 1998 and February 1999.  

By a decision entered in September 1998, the Board denied 
service connection for a lung disorder on a direct basis, and 
remanded the issue of entitlement to service connection for a 
chronic disorder manifested by shortness of breath due to an 
undiagnosed illness, claimed as secondary to Persian Gulf War 
service, for further development.  The Board denied service 
connection for this issue in a decision dated in February 
2000.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination.  
By Order dated in December 2000, the Court granted the joint 
motion, vacated the Board's February 2000 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  

Thereafter, the case was remanded by a decision of the Board 
dated in October 2001, and underwent further development at 
the Board in July 2002.  Development having been completed, 
the case has been returned to the signatory Member for 
appropriate disposition.  

The veteran was afforded a personal hearing on appeal in 
December 1997 before a Member of the Board sitting at 
Montgomery, Alabama; the transcript of which is of record.  


REMAND

The Board points out that during the course of this appeal, 
the regulation authorizing the Board to develop evidence or 
to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of such, and to avoid any prejudice to the veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since development by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) are fully 
complied with and satisfied.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  Following completion of any 
development, the agency of original 
jurisdiction should re-adjudicate the 
issue of entitlement to service 
connection for a lung and/or respiratory 
disability as the result of an 
undiagnosed illness due to Persian Gulf 
War service.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




